Title: To James Madison from Philip Schuyler, 1 November 1789
From: Schuyler, Philip
To: Madison, James


Dear Sir
Albany November It 1789
Agreable to your request I called on Mr. Taylor, on the subject of your letter of the 5th Ult. He informed me that he had called twice at Mr Cortwrights but had not been able to see Mr Munro. That he is ready to execute a deed for the lands in question on the payment of the remainder of the money. He is a man of strict probity, and informs me that the lands will now sell for at least 2½ dollars pr Acre.
About the time that you may be expected at N York Mr Taylor will send down the lease & release and advise you to whom.
If in this or on any other Occasion I can render you a service be assured that I shall always do it with great satisfaction. I am Dr Sir with very Sincere Esteem & regard Your Obedient Huml Servant
Ph: Schuyler
